             Case 2:21-cv-01013-MWF-RAO Document 1 Filed 02/03/21 Page 1 of 12 Page ID #:1



                    1   MORGAN, LEWIS & BOCKIUS LLP
                        Jason S. Mills, Bar No. 225126
                    2   300 South Grand Avenue
                        Twenty-Second Floor
                    3   Los Angeles, CA 90071-3132
                        Tel: +1.213.612.2500
                    4   Fax: +1.213.612.2501
                        jason.mills@morganlewis.com
                    5
                    6   MORGAN, LEWIS & BOCKIUS LLP
                        David J. Rashe, Bar No. 318400
                    7   600 Anton Boulevard, Suite 1800
                    8   Costa Mesa, California 92626-7653
                        Tel: +1.830.0600
                    9   Fax: +1.830-0700
                        david.rashe@morganlewis.com
                 10
                 11     Attorneys for Defendants
                        YRC INC. dba YRC FREIGHT and
                 12     JIM REDINGTON
                 13
                 14                                UNITED STATES DISTRICT COURT

                 15                              CENTRAL DISTRICT OF CALIFORNIA

                 16     MALIK SHAKUR,                              Case No.
                 17                             Plaintiff,         [Los Angeles County Superior Court
                                                                   Case No. 20STCV41778]
                 18                       vs.
                                                                   DEFENDANTS YRC INC. DBA
                 19     YRC FREIGHT, an entity of unknown
                        capacity, JIM REDINGTON,                   YRC FREIGHT AND JIM
                 20     RICARDO SIMMONS, GILBERT                   REDINGTON’S NOTICE OF
                        JONES, CHARLES BURICAGA,                   REMOVAL PURSUANT TO 29
                 21     JAMES MOORE, LENNY McGEE,
                        AND DOES 1 to 100, INCLUSIVE,              U.S.C. § 185 [LMRA
                 22                                                PREEMPTION], 28 U.S.C. § 1331
                                                Defendants.        [FEDERAL QUESTION], 28
                 23                                                U.S.C. § 1441(a) [ORIGINAL
                 24                                                JURISDICTION], and 28 U.S.C. §
                                                                   1367 [SUPPLEMENTAL
                 25                                                JURISDICTION]
                 26
                 27                                                Complaint Filed: October 30, 2020

                 28
MORGAN, LEWIS &
                                                                              DEFENDANTS’ NOTICE OF
 BOCKIUS LLP                                                                              REMOVAL
 ATTORNEYS AT LAW
   LOS ANGELES
                        DB2/ 40222601.2
             Case 2:21-cv-01013-MWF-RAO Document 1 Filed 02/03/21 Page 2 of 12 Page ID #:2



                    1   TO THE UNITED STATES DISTRICT COURT FOR THE CENTRAL
                    2   DISTRICT OF CALIFORNIA AND TO PLAINTIFF AND HIS
                    3   ATTORNEYS OF RECORD:
                    4            PLEASE TAKE NOTICE THAT, pursuant to 28 U.S.C. §§ 1331, 1367,
                    5   1441(a), and 1441(c) and pursuant to 29 U.S.C. § 185, Defendants YRC INC. dba
                    6   YRC FREIGHT (“YRC”), erroneously sued as YRC FREIGHT, and JIM
                    7   REDINGTON hereby remove the above-entitled action from the Superior Court of
                    8   the State of California in and for the County of Los Angeles to the United States
                    9   District Court for the Central District of California. This removal is based on the
                 10     following grounds:
                 11     I.       PROCEDURAL BACKGROUND
                 12              1.       On October 30, 2020, Plaintiff Malik Shakur (“Plaintiff”) filed an
                 13     unverified complaint (“Complaint”) in the Superior Court of the State of California,
                 14     Los Angeles County, entitled Malik Shakur v. YRC Freight, an entity of unknown
                 15     capacity, Jim Redington, Ricardo Simmons, Gilbert Jones, Charles Buricaga,
                 16     James Moore, Lenny McGee, and DOES 1 to 100, inclusive, Case No.
                 17     20STCV41778 (the “State Court Action”). For purposes of this Notice of Removal,
                 18     defendants Jim Redington, Ricardo Simmons, Gilroy Jones (erroneously sued as
                 19     Gilbert Jones), Charles Burciaga (erroneously sued as Charles Buricaga), James
                 20     Moore, and Lenny McGee are collectively referred to as the “Individual
                 21     Defendants.”
                 22              2.       Plaintiff served the Complaint on YRC on January 4, 2021. Through
                 23     substituted service, Plaintiff served the Complaint on Defendant Jim Redington on
                 24     January 14, 2021 and, on information and belief, mailed a copy of the Summons
                 25     and Complaint by first class mail to Jim Redington on January 15, 2021. A copy of
                 26     the Summons and Complaint served on YRC and Jim Redington is attached as
                 27     Exhibit A.
                 28
MORGAN, LEWIS &
                                                                     -2-           DEFENDANTS’ NOTICE OF
 BOCKIUS LLP                                                                                   REMOVAL
 ATTORNEYS AT LAW
   LOS ANGELES
                        DB2/ 40222601.2
             Case 2:21-cv-01013-MWF-RAO Document 1 Filed 02/03/21 Page 3 of 12 Page ID #:3



                    1            3.       As of the date of this Notice of Removal, YRC and Jim Redington are
                    2   not aware of Plaintiff serving the remaining Individual Defendants. Those named
                    3   as defendants but not yet served in the state court action need not join the notice of
                    4   removal. See Salveson v. W. States Bankcard Ass’n, 731 F.2d 1423, 1429 (9th Cir.
                    5   1984) (overruled, in part, on other grounds); Cucci v. Edwards, 510 F. Supp. 2d
                    6   479, 484 (C.D. Cal. 2007) (stating Ninth Circuit’s rule of joinder vis-à-vis unserved
                    7   defendants).
                    8            4.       Plaintiff’s Complaint alleges four causes of action against YRC and
                    9   the Individual Defendants for: (1) discrimination/retaliation in violation of the
                 10     Americans with Disabilities Act (“ADA”) and California Fair Employment and
                 11     Housing Act (“FEHA”); (2) wrongful termination in violation of public policy;
                 12     (3) breach of an implied-in-fact contract; and (4) breach of a collective bargaining
                 13     agreement. Plaintiff asserts each cause of action against YRC and each of the
                 14     Individual Defendants.
                 15              5.       On February 2, 2021, YRC and Jim Redington answered Plaintiff’s
                 16     Complaint in the State Court Action with a general denial under Section 431.30(d)
                 17     of the California Code of Civil Procedure, and asserting their affirmative defenses.
                 18     A copy of this Answer is attached as Exhibit B.
                 19              6.       Together, Exhibits A and B constitutes all process, pleadings, and
                 20     orders served on or by YRC and Jim Redington in the State Court Action.
                 21     II.      THE REMOVAL IS TIMELY AND APPROPRIATE
                 22              7.       This Notice of Removal is timely, pursuant to 28 U.S.C. section
                 23     1446(b), because it is filed within 30 days of Plaintiff’s service of the Summons
                 24     and Complaint on YRC and Jim Redington. Murphy Bros. v. Michetti Pipe
                 25     Stringing, Inc., 526 U.S. 344, 354 (1999) (explaining that 30-day period for
                 26     removal runs from the service of the summons and complaint).
                 27
                 28
MORGAN, LEWIS &
                                                                     -3-           DEFENDANTS’ NOTICE OF
 BOCKIUS LLP                                                                                   REMOVAL
 ATTORNEYS AT LAW
   LOS ANGELES
                        DB2/ 40222601.2
             Case 2:21-cv-01013-MWF-RAO Document 1 Filed 02/03/21 Page 4 of 12 Page ID #:4



                    1            8.       No previous Notice of Removal has been filed or made with this Court
                    2   for the relief sought herein.
                    3            9.       Removal is appropriate because this Court has original federal-
                    4   question jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1441(a), as further
                    5   discussed below.
                    6   III.     FEDERAL QUESTION JURISDICTION EXISTS
                    7            10.      This is a civil action over which this Court has original federal
                    8   question jurisdiction pursuant to 28 U.S.C. § 1331 and is one which may be
                    9   removed pursuant to 28 U.S.C. § 1441(a).
                 10              11.      Federal question jurisdiction exists under 28 U.S.C. § 1331 where the
                 11     Complaint asserts a claim “arising under the Constitution, laws or treaties of the
                 12     United States.” 28 U.S.C. § 1331. “The most familiar definition of ‘arising under’
                 13     jurisdiction is that of Justice Holmes: ‘A suit arises under the law that creates the
                 14     cause of action.’” Ethridge v. Harbor House Rest., 861 F.2d 1389, 1394 (9th Cir.
                 15     1988) (citations omitted) (quoting American Well Works Co. v. Layne & Bowler
                 16     Co., 241 U.S. 257, 260 (1916). “When a plaintiff’s complaint relies on federal law
                 17     as the source of recovery, it is obvious that the case ‘arises under’ federal law and
                 18     therefore may be removed to federal court.” Id. Furthermore, the presence or
                 19     absence of federal question jurisdiction is governed by the “well-pleaded”
                 20     complaint rule: federal jurisdiction exists “when a federal question is presented on
                 21     the face of the plaintiff’s properly pleaded complaint.” Id.
                 22              12.      Here, the face of Plaintiff’s Complaint sets forth two federal questions
                 23     upon which this Court has original jurisdiction: (1) alleged discrimination and
                 24     retaliation in violation of the Americans with Disabilities Act (“ADA”), 42 U.S.C.
                 25     §§ 12101, et seq.; and (2) federal preemption under the Labor Management
                 26     Relations Act (“LMRA”).
                 27
                 28
MORGAN, LEWIS &
                                                                      -4-            DEFENDANTS’ NOTICE OF
 BOCKIUS LLP                                                                                     REMOVAL
 ATTORNEYS AT LAW
   LOS ANGELES
                        DB2/ 40222601.2
             Case 2:21-cv-01013-MWF-RAO Document 1 Filed 02/03/21 Page 5 of 12 Page ID #:5



                    1            A.       The Complaint Alleges Violation of a Federal Statute, Namely the
                                          Americans with Disabilities Act
                    2
                    3            13.      Under his First Cause of Action, Plaintiff alleges discrimination and
                    4   retaliation in violation of the ADA, a federal statute. See Exh. A, Complaint, ¶¶ 6,
                    5   8-13. Specifically, the Complaint alleges that this action is “brought pursuant to the
                    6   Americans with Disabilities Act, Title 42, United States Code § 12101 et seq., . .
                    7   . which prohibit[s] discrimination against a person in the terms, conditions and
                    8   privileges or employment on the basis of the employee’s physical disabilities and/or
                    9   medical condition or conditions.” Id. ¶ 6 (emphasis in original). Because claims
                 10     arising under federal statutes such as the ADA confer federal question jurisdiction,
                 11     this Court has original jurisdiction of this Action pursuant to 28 U.S.C. § 1331.
                 12     See, e.g., U.S. v. Alisal Water Corp., 431 F.3d 643, 650 (9th Cir. 2005) (“As a
                 13     general matter, federal courts have subject matter jurisdiction over civil actions
                 14     ‘arising under the Constitution, laws, or treaties of the United States.’”);
                 15     Barraclough v. ADP Automotive Claims Servs., Inc., 818 F. Supp. 1310, 1311-12
                 16     (N.D. Cal. 1993) (denying Plaintiff’s motion to remand ADA claim removed based
                 17     on federal question jurisdiction regardless of the merits of that claim).
                 18              B.       The Federal Labor Management Relations Act Preempts
                                          Plaintiff’s Claim for Breach of a Collective Bargaining Agreement
                 19
                 20              14.      Section 301 of the Labor Management Relations Act (“LMRA”) vests
                 21     original jurisdiction in the United States District Courts over all suits arising out of
                 22     a collective bargaining agreement (“CBA”). Consequently, federal labor law that
                 23     has developed from Section 301 completely preempts and displaces any competing
                 24     state law claims. See Republic Steel Corp. v. Maddox, 379 U.S. 650, 657 (1965).
                 25     Courts are “required by federal preemption doctrine” to recharacterize complaints
                 26     that omit reference to Section 301 or the LMRA because “principles of federal
                 27
                 28
MORGAN, LEWIS &
                                                                     -5-           DEFENDANTS’ NOTICE OF
 BOCKIUS LLP                                                                                   REMOVAL
 ATTORNEYS AT LAW
   LOS ANGELES
                        DB2/ 40222601.2
             Case 2:21-cv-01013-MWF-RAO Document 1 Filed 02/03/21 Page 6 of 12 Page ID #:6



                    1   labor law are involved [that] supersede state . . . law theories” alleged in the
                    2   complaint. Fristoe v. Reynolds Metals Co., 615 F.2d 1209, 1212 (9th Cir. 1980).1
                    3            15.      Specifically, Section 301 of the LMRA provides that “[s]uits for
                    4   violation of contracts between an employer and a labor organization representing
                    5   employees in an industry affecting commerce . . . may be brought in any district
                    6   court of the United States having jurisdiction of the parties, without respect to the
                    7   amount in controversy or without regard to the citizenship of the parties.” 29
                    8   U.S.C. § 185(a). The United States Supreme Court has consequently held that
                    9   Section 301 of the LMRA preempts employment claims brought under state law
                 10     where those claims involve rights created or governed by a CBA. See Franchise
                 11     Tax Bd. of State of Calif. v. Laborers Vacation Trust for So. Calif., 463 U.S. 1, 23
                 12     (1983) (“Any such suit is purely a creature of federal law, notwithstanding the fact
                 13     that state law would provide a cause of action in the absence of § 301.”).
                 14     Accordingly, the LMRA authorizes a body of federal common law that completely
                 15     displaces state law claims that arise out of a CBA with federal claims establishing
                 16     removal jurisdiction. Id.
                 17              16.      Here, Plaintiff’s Fourth Cause of Action is for breach of the CBA that
                 18     governed his employment with YRC. He alleges that his “representatives entered
                 19     into a collective bargaining agreement” on his behalf, that YRC and the Individual
                 20     Defendants “failed and refused to perform pursuant to the terms of the agreement,”
                 21     and that YRC and the Individual Defendants breached the CBA by terminating his
                 22     employment. See Exh. A, Complaint, ¶¶ 25-27.
                 23              17.      Because Plaintiff’s Fourth Cause of Action – a breach of contract
                 24     claim that would otherwise exist independently under state law – is based on a
                 25
                        1
                 26       While YRC and Jim Redington deny all of the allegations in the Complaint, this
                        Court nevertheless has original jurisdiction over this entire action under 28 U.S.C.
                 27     section 1331 as the issues raised directly implicate questions of federal law, and
                        removal is therefore appropriate under 28 U.S.C. § 1441(a).
                 28
MORGAN, LEWIS &
                                                                     -6-           DEFENDANTS’ NOTICE OF
 BOCKIUS LLP                                                                                   REMOVAL
 ATTORNEYS AT LAW
   LOS ANGELES
                        DB2/ 40222601.2
             Case 2:21-cv-01013-MWF-RAO Document 1 Filed 02/03/21 Page 7 of 12 Page ID #:7



                    1   CBA, it is preempted by the LMRA and provides a federal question upon which
                    2   this action may be removed under 28 U.S.C. § 1331.
                    3   IV.      PLAINTIFF’S WRONGFUL TERMINATION CLAIM IS ALSO
                                 PREEMPTED UNDER THE LMRA
                    4
                    5            18.      Rights that exist independently of the CBA are also preempted under
                    6   § 301 of the LMRA if the claim is “substantially dependent on analysis of a
                    7   collective-bargaining agreement.” Caterpillar, Inc. v. Williams, 482 U.S. 386, 394
                    8   (1987). The “preemptive force of section 301 is so powerful as to displace
                    9   entirely . . . any state claim whose outcome depends on analysis of the terms of the
                 10     agreement.” Young v. Anthony’s Fish Grottos, Inc., 830 F.2d 993, 997 (9th
                 11     Cir.1987). This is because “the policy in favor of national uniformity in labor law
                 12     is so powerful that it displaces state law with respect to claims involving the
                 13     interpretation or enforcement of [a CBA].” Associated Builders & Contrs. v. Local
                 14     302 IBEW, 109 F.3d 1353, 1356-57 (9th Cir. 1997).
                 15              19.      Here, Plaintiff’s First Cause of Action for discrimination and
                 16     retaliation and Second Cause of Action for wrongful termination in violation of
                 17     public policy substantially depend on an analysis of the CBA’s provisions
                 18     regarding the grounds and procedures for termination. The applicable CBA
                 19     contains a detailed procedure for employee terminations and the resolution of
                 20     employment-related grievances, which the Court must interpret in determining
                 21     whether YRC discriminated against and/or wrongfully terminated Plaintiff’s
                 22     employment. See, e.g., Saxe v. Cast & Crew Payroll, LLC, 2015 WL 4648041, at
                 23     *7 (C.D. Cal. Aug. 4, 2015) (finding that the LMRA preempted the plaintiff’s
                 24     wrongful termination claim because a court must interpret the CBA to determine
                 25     whether the employer exercised the right not to renew the employment term under
                 26     the CBA); Scott v. Machinists Auto. Trades Dist. Lodge No. 190 of N. Cal., 827
                 27     F.2d 589, 594 (9th Cir. 1987) (holding that state-law claims are preempted when
                 28
MORGAN, LEWIS &
                                                                     -7-            DEFENDANTS’ NOTICE OF
 BOCKIUS LLP                                                                                    REMOVAL
 ATTORNEYS AT LAW
   LOS ANGELES
                        DB2/ 40222601.2
             Case 2:21-cv-01013-MWF-RAO Document 1 Filed 02/03/21 Page 8 of 12 Page ID #:8



                    1   they “arise out of the employee’s discharge or the conduct of the defendants in the
                    2   investigatory proceedings leading up to the discharge”); Bald v. Kuakini Med. Ctr.,
                    3   No. CV 15-00525 RLP, 2017 WL 2117400, at *3 (D. Haw. Apr. 10, 2017) (holding
                    4   that intentional infliction of emotional distress claim arising out of an alleged
                    5   wrongful termination was preempted because court must analyze CBA’s terms
                    6   governing termination “to determine if Defendant’s actions in terminating Plaintiff
                    7   were unreasonable”).
                    8   V.       THE COURT ALSO HAS SUPPLEMENTAL JURISDICTION OVER
                                 PLAINTIFF’S REMAINING CAUSE OF ACTION
                    9
                 10              20.      “In any civil action of which the district courts have original
                 11     jurisdiction, the district courts shall have supplemental jurisdiction over all other
                 12     claims that are so related to claims in the action within such original jurisdiction
                 13     that they form part of the same case or controversy.” 28 U.S.C. § 1367(a)
                 14     (emphasis added). Claims form part of the same case or controversy when they
                 15     arise from a “common nucleus of operative fact” such that “considerations of
                 16     judicial economy, convenience, and fairness to litigants” support a single
                 17     adjudication. United Mine Workers of America v. Gibbs, 383 U.S. 715, 725-26
                 18     (1966).
                 19              21.      Here, Plaintiff’s First Cause of Action for discrimination and
                 20     retaliation under the ADA (which confers federal question jurisdiction to this
                 21     Court), Second Cause of Action for wrongful termination in violation of public
                 22     policy (which is separately preempted under the LMRA), Third Cause of Action for
                 23     breach of an implied-in-fact contract of employment, and Fourth Cause of Action
                 24     for breach of a CBA (which is separately preempted under the LMRA) are all based
                 25     on the same common nucleus of operative fact, i.e., the circumstances surrounding
                 26     the end of Plaintiff’s employment and whether he was wrongfully terminated due to
                 27     the alleged discriminatory and retaliatory acts of YRC and the Individual
                 28
MORGAN, LEWIS &
                                                                      -8-            DEFENDANTS’ NOTICE OF
 BOCKIUS LLP                                                                                     REMOVAL
 ATTORNEYS AT LAW
   LOS ANGELES
                        DB2/ 40222601.2
             Case 2:21-cv-01013-MWF-RAO Document 1 Filed 02/03/21 Page 9 of 12 Page ID #:9



                    1   Defendants. As set forth above, this Court has original federal question jurisdiction
                    2   over Plaintiff’s First Cause of action (brought under the ADA and preempted by the
                    3   LMRA), Second Cause of Action (preempted by the LMRA), and Fourth Cause of
                    4   Action (Fourth Cause of Action).
                    5            22.      Because the Court has original jurisdiction over these three causes of
                    6   action, the Court may exercise supplemental jurisdiction over Plaintiff’s Third
                    7   Cause of Action for alleged breach of an implied-in-fact contract of employment,
                    8   which arises from a common nucleus of operative fact as those other claims. See
                    9   28 U.S.C. § 1367(a); see also Beneficial Nat’l Bank v. Anderson, 539 U.S. 1, 8 n.3
                 10     (2003) (“[A] state claim can . . . be removed through the use of the supplemental
                 11     jurisdiction statute . . . provided that another claim in the complaint is removable.”);
                 12     Hernandez v. Pac. Mar. Ass’n, 379 Fed. Appx. 668, 671 (9th Cir. 2010) (holding
                 13     that LMRA preemption of “at least some” of the state law claims resulted in district
                 14     court’s proper supplemental jurisdiction under 28 U.S.C. § 1367(a) “over the
                 15     balance of the claims”); Saxe, 2015 WL 4648041, at *8-9 (finding that preempted
                 16     wrongful termination claim arose from same nucleus of operative facts as non-
                 17     preempted discrimination claims under FEHA). Even if the Court finds that the
                 18     LMRA does not preempt Plaintiff’s breach of contract claim or wrongful
                 19     termination claim, those claims and the related breach of an implied-in-fact contract
                 20     claim are brought in the same complaint with the federal ADA claim. As these
                 21     claims, like the ADA claim, relate to Plaintiff’s employment relationship with YRC
                 22     and whether Plaintiff’s alleged termination was lawful, they are sufficiently related
                 23     to the federal ADA claim to form part of the same case or controversy for removal
                 24     purposes. Therefore, pursuant to 28 U.S.C. § 1367(a), this Court may properly
                 25     exercise supplemental jurisdiction over Plaintiff’s state law claims.
                 26
                 27
                 28
MORGAN, LEWIS &
                                                                     -9-            DEFENDANTS’ NOTICE OF
 BOCKIUS LLP                                                                                    REMOVAL
 ATTORNEYS AT LAW
   LOS ANGELES
                        DB2/ 40222601.2
           Case 2:21-cv-01013-MWF-RAO Document 1 Filed 02/03/21 Page 10 of 12 Page ID #:10



                    1   VI.      VENUE
                    2            23.      This action was originally filed in the Superior Court for the County of
                    3   Los Angeles. Initial venue is therefore proper in this district, pursuant to 28 U.S.C.
                    4   § 1441(a), because it encompasses the county in which this action has been
                    5   pending.
                    6   VII. NOTICE
                    7            24.      YRC and Jim Redington will promptly serve this Notice of Removal
                    8   on all parties and will promptly file a copy of this Notice of Removal with the clerk
                    9   of the state court in which the action is pending, as required under 28 U.S.C. §
                 10     1446(d).
                 11              25.      If any question arises as to the propriety of the removal of this action,
                 12     YRC and Jim Redington request the opportunity to present a brief and oral
                 13     argument in support of their position that removal is appropriate.
                 14
                 15     Dated: February 3, 2021                           MORGAN, LEWIS & BOCKIUS LLP
                 16
                 17                                                       By /s/ Jason S. Mills
                                                                             Jason S. Mills
                 18                                                          David J. Rashe
                                                                             Attorneys for Defendants
                 19                                                          YRC Inc. DBA YRC Freight and
                                                                             Jim Redington
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28
MORGAN, LEWIS &
                                                                      - 10 -         DEFENDANTS’ NOTICE OF
 BOCKIUS LLP                                                                                     REMOVAL
 ATTORNEYS AT LAW
   LOS ANGELES
                        DB2/ 40222601.2
           Case 2:21-cv-01013-MWF-RAO Document 1 Filed 02/03/21 Page 11 of 12 Page ID #:11



                    1                                     PROOF OF SERVICE
                    2                              Shakur, Malik v. YRC Freight, et al.
                                            Los Angeles Superior Court Case No. 20STCV41778
                    3
                              I am a resident of the State of California and employed in Orange County,
                    4   California. I am over the age of eighteen years and not a party to the within entitled
                        action. My business address is 600 Anton Boulevard, Suite 1800, Costa Mesa,
                    5   California 92626.
                    6            On February 3, 2021, I served a copy of the within document(s):
                    7
                          DEFENDANTS YRC INC. DBA YRC FREIGHT AND
                    8
                          JIM REDINGTON’S NOTICE OF REMOVAL PURSUANT TO 29 U.S.C.
                    9     § 185 [LMRA PREEMPTION], 28 U.S.C. § 1331 [FEDERAL QUESTION],
                          28 U.S.C. § 1441(a) [ORIGINAL JURISDICTION], and 28 U.S.C. § 1367
                10
                          [SUPPLEMENTAL JURISDICTION]
                11
                12
                             [ X ]        BY MAIL: by placing the document(s) listed above in a sealed
                13                        envelope with postage thereon fully prepaid, in the United States mail
                                          at Costa Mesa, California addressed as set forth below. I am readily
                14                        familiar with the firm's practice of collection and processing
                                          correspondence for mailing. Under that practice it would be deposited
                15                        with the U.S. Postal Service on that same day with postage thereon
                                          fully prepaid in the ordinary course of business. I am aware that on
                16                        motion of the party served, service is presumed invalid if postal
                                          cancellation date or postage meter date is more than one day after date
                17                        of deposit for mailing in affidavit.
                18
                              [ ]         BY OVERNIGHT MAIL: By FEDERAL EXPRESS, following
                19                        ordinary business practices for collection and processing of
                                          correspondence with said overnight mail service, and said envelope(s)
                20                        will be deposited with said overnight mail service on said date in the
                                          ordinary course of business.
                21
                22
                23
                24
                25
                26
                27
                28
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW

                        DB2/ 40288294.1                        PROOF OF SERVICE
           Case 2:21-cv-01013-MWF-RAO Document 1 Filed 02/03/21 Page 12 of 12 Page ID #:12



                    1
                              [ ]         BY E-FILE: the parties listed below were served electronically using
                    2                     the Court’s electronic service provider ONE LEGAL with the
                                          document(s) listed above by e-mailed PDF files on February 3, 2021.
                    3                     The transmission was reported as complete and without error. My
                                          electronic notification address is 600 Anton Boulevard, Suite 1800,
                    4                     Costa Mesa, California 92626. My e-mail address is
                                          brandy.george@morganlewis.com.
                    5
                              [ ]
                    6                     BY ELECTRONIC SERVICE: the parties listed below were served
                                          electronically with the document(s) listed above by e-mailed PDF files
                    7                     on
                                          February 3, 2021. The transmission was reported as complete and
                    8                     without error. My electronic notification address is 600 Anton
                                          Boulevard, Suite 1800, Costa Mesa, California 92626. My e-mail
                    9                     address is brandy.george@morganlewis.com.
                10           LAW OFFICE OF RUSSELL F. BEHJATNIA                       Attorney for Plaintiff
                                                                                      MALIK SHAKUR
                11           Russell Behjatnia, Esq.
                             14401 Gilmore Street, Suite 100
                12           Van Nuys, CA 91401
                13           Telephone: 818.779.8888
                             Facsimile: 818.779.8860
                14
                15
                16             I am readily familiar with the firm’s practice of collection and processing
                        correspondence for mailing. Under that practice it would be deposited with the
                17      U.S. Postal Service on that same day with postage thereon fully prepaid in the
                        ordinary course of business. I am aware that on motion of the party served, service
                18      is presumed invalid if postal cancellation date or postage meter date is more than
                        one day after date of deposit for mailing in affidavit.
                19
                                 Executed on February 3, 2021, at Costa Mesa, California.
                20
                              [ ] STATE: I declare under penalty of perjury, under the laws of the State
                21      of California, that the above is true and correct.
                22             [ X ] FEDERAL: I declare that I am employed in the office of a member
                        of the Bar of this Court at whose direction this service was made.
                23
                24
                                                                                 /s/ Brandy George
                25                                                                 Brandy George
                26
                27
                28
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW

                        DB2/ 40288294.1                       PROOF OF SERVICE
